Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered February 8, 1995, convicting him of attempted robbery in the second degree under Indictment No. 12465/93, upon his plea of guilty, and imposing sentence, and purported appeal by the defendant from a judgment of the same court, also rendered February 8, 1995, convicting him of criminal possession of a weapon in the third degree under Indictment No. 9660/94, upon his plea of guilty, and imposing sentence.
Ordered that the judgment under Indictment No. 12465/93 is affirmed; and it is further,
Ordered that the purported appeal from the judgment under Indictment No. 9660/94, is dismissed.
The defendant failed to file a notice of appeal with respect to the judgment rendered under Indictment No. 9660/94. Accordingly, his purported appeal from that judgment of conviction is dismissed.
*649The defendant’s motion to withdraw his guilty plea under Indictment No. 12465/93 was based upon conclusory and unsubstantiated claims. Therefore, his motion was properly denied without a hearing (see, People v Palmeri, 227 AD2d 418). The defendant’s remaining contentions are without merit. Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.